Citation Nr: 0704965	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  99-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a nervous 
condition.

3.  Entitlement to service connection for organic brain 
syndrome and dementia due to a traumatic head injury.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to April 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In September 2004, the Board reopened claims of entitlement 
to service connection for bilateral pes planus and for a 
nervous condition.  The Board then remanded all issues on 
appeal for further development.  

The veteran requested hearings before a Veterans Law Judge.  
The RO notified the veteran in a letter to his last known 
address that a videoconference hearing before a Veterans Law 
Judge was scheduled.  The claims file notes that the veteran 
failed to report for the hearing, although the notification 
letter has not been returned by the United States Postal 
Service as undeliverable.  The veteran has not explained his 
failure to report; however he also requested a hearing at the 
RO before a Veterans Law Judge that he later withdrew.  Under 
these circumstances, the Board deems any hearing request to 
be withdrawn.  See 38 C.F.R. § 20.702(d) (2006).

Service connection for residuals of a left shoulder injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  There is no competent evidence linking bilateral pes 
planus to active service.  

2.  There is no competent evidence linking a nervous disorder 
to active service.  

3.  There is no competent evidence linking organic brain 
syndrome or dementia to active service.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A nervous disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§  1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  Neither organic brain syndrome nor dementia was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in June 2001 and in January 2005.  The letters 
informed the veteran of the evidence needed to substantiate 
the claims, the evidence he was responsible for obtaining, 
and of the evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in September 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, notice to the veteran must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, because service connection is being 
denied, no disability rating or effective date will be 
assigned and there is no possibility of unfair prejudice to 
the veteran.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as psychosis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Bilateral Pes Planus

The veteran's SMRs do not reflect any foot-related complaint.  
The separation examination reflects that the feet were 
normal.  Upon separation from active service, the veteran 
applied for service connection for pes planus, but failed to 
report for an examination to confirm the condition.  In the 
later 1990s, he re-applied for service connection and 
submitted medical evidence of a recent diagnosis of bilateral 
pes planus to reopen the claim.  He underwent a VA 
examination in October 2005, during which he reported that 
foot pain began after active service.  The VA examiner 
concluded, based on the veteran's reported history of 
postservice onset of foot pain, that bilateral pes planus had 
not been caused by active service, but rather was the normal 
progression of inherited planovalgus flatfoot-type.  

There is no competent evidence linking bilateral pes planus 
to active service.  When the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran does not possess any specialized training and it is 
not contended otherwise.  Thus, any claim he may have made 
regarding the cause of pes planus cannot be afforded any 
weight.  Nor has he supplied evidence of continuity of 
symptoms since active service.  38 C.F.R. § 3.303 (b) (where 
the claimed condition is not chronic, continuity of 
symptomatology is required to support the claim).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for bilateral pes planus.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement 
to service connection for bilateral pes planus is therefore 
denied.  

Nervous Condition

The veteran's SMRs reflect treatment for alcohol-related 
problems; however, no evidence of a nervous disorder is 
shown.  The separation examination report reflects that the 
veteran was psychiatrically normal.  

Upon separation from active service, the veteran applied for 
service connection for his nerves, but failed to report for 
an examination to confirm the condition.  In the later 1990s, 
he re-applied for service connection and submitted medical 
evidence of recent psychiatric diagnoses of major depression 
and anxiety disorder to reopen the claim.  He underwent a VA 
mental disorders examination in October 2005, during which he 
reportedly hallucinated.  The VA clinical psychologist found 
insufficient evidence for a diagnosis of depression or 
anxiety disorder, but concluded that the veteran did have a 
psychotic disorder due to residuals of a closed head wound.  

Because all evidence conclusively demonstrates that the 
closed head wound mentioned above occurred in 1991 and had no 
connection with the veteran's active military service, there 
is no competent evidence linking any current nervous disorder 
to active service.  The veteran's opinion on the etiology of 
any current nervous disorder cannot be afforded any weight.  
38 C.F.R. § 3.159; Espiritu, supra.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for a nervous condition.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement 
to service connection for a nervous condition is therefore 
denied.  


Organic Brain Syndrome and Dementia

The veteran's SMRs reflect treatment for alcohol-related 
problems; however, no evidence of organic brain syndrome is 
shown, nor has the veteran alleged that he suffered a head 
injury or that he was treated for such during active service.  
The separation examination reflects that the veteran was 
neurologically normal.  

In August 1991, the veteran applied for service connection 
for residuals of a traumatic head injury.  Significantly, he 
claimed that the head injury was suffered in March 1991.  It 
is unclear as to why he sought service connection for such; 
however, the claims file reflects that he had also sought 
non-service-connected pension benefits.  

In December 1992, the veteran submitted a VA Form 21-4176, 
Report of Accidental Injury, on which he reported that he 
remembered only that in March 1991 he was admitted to a 
private hospital with a head injury and that he did not know 
how it happened, but that alcohol might be involved.   

None of the medical evidence submitted attributes organic 
brain syndrome or other residuals of a head injury to any 
incident other than the well-documented March 1991 head 
injury.  There is no competent evidence linking organic brain 
syndrome to active service.  The veteran's opinion on the 
etiology of this disorder cannot be afforded any weight.  
38 C.F.R. § 3.159; Espiritu, supra.  Moreover, it is clear 
that he has not submitted evidence of continuous symptoms 
since active service.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for organic brain syndrome.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Entitlement 
to service connection for organic brain syndrome must 
therefore be denied.



ORDER

Service connection for bilateral pes planus is denied.

Service connection for a nervous condition is denied.

Service connection for organic brain syndrome and dementia 
due to a traumatic head injury is denied.


REMAND 

Regarding entitlement to service connection for residuals of 
a left shoulder injury, the veteran underwent a VA 
examination in October 2005.  The VA examiner reviewed the 
claims files, examined the veteran, and then attributed a 
left shoulder contusion, sprain, impingement, and rotator 
cuff injury to a claimed motor vehicle accident and injury 
during active service.  

The claims files do not support the veteran's alleged in-
service injury to the left shoulder.  The SMRs reflect that 
the musculoskeletal system was normal at the time of 
separation.  Significantly, in December 1992, the veteran 
filed a VA Form 21-4176, Report of Accidental Injury, on 
which he reported that he separated the left shoulder during 
an injury in March 1991.  All other evidence of record, 
including the veteran's own reports, reflect that he had no 
left shoulder disorder prior to the March 1991 left shoulder 
injury.  

Thus, the October 2005 VA examination report must be returned 
to the examiner for clarification.  38 C.F.R. § 4.2 (an 
inadequate report must be returned).  The examiner is asked 
to review the claims file with particular attention to the 
December 1992 VA Form 21-4176, Report of Accidental Injury, 
and again address whether it is at least as likely as not (50 
percent or greater probability) that the current left 
shoulder disorder began during active service.     


Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess, supra, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist as specifically affecting the 
issue on appeal.

2.  The AMC should return the claims file 
to the October 28, 2005, VA joints 
examiner for an addendum.  The examiner 
is asked to review the pertinent medical 
history with special attention to the 
December 1992 Form 21-4176, Report of 
Accidental Injury, and prepare an 
addendum report that addresses whether it 
is at least as likely as not (50 percent 
or greater probability) that the current 
left shoulder disorder is related to 
active service.

The veteran may be reexamined if 
necessary.  If the specified examiner is 
unavailable, a qualified substitute may 
be used.  If the question cannot be 
answered, the examiner should explain 
why.

3.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


